Citation Nr: 1130106	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Apellant in this case, served on active duty with the United States Air Force from June 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate this claim on appeal has been accomplished.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran has a current disability of bilateral hearing loss.

4.  The Veteran did not experience chronic hearing loss in service.

5.  The Veteran did not experience continuous symptoms of hearing loss after service.

6.  The current hearing loss disability is not related to service.

7.  Hearing loss to a compensable degree did not manifest within one year after separation from service.

8.  The Veteran has a current diagnosis of tinnitus.

9.  Tinnitus began in service, and symptoms of tinnitus were continuous after service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a January 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of a claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, personnel records, post-service VA examination report, and statements by the Veteran.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran with the claims on appeal.

Legal Standards to Establish Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. § § 1101(3), 1112(a); 38 C.F.R. § § 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service. 38 C.F.R. § 3.307(a)(3).

To establish service connection, generally, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Evidence

The Veteran's January 1967 enlistment examination shows his ears to be normal, and that the Veteran gave a subjective history of no ear trouble and no hearing aid use.  Upon audiometric examination, the following results were obtained:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
-
5
LEFT
5
5
5
-
5

The Veteran's military occupational specialty (MOS) was "heating systems specialist."  Service treatment records show no diagnosis or treatment of hearing loss or tinnitus in service.  

The May 1971 service separation examination report reflects that the Veteran's ears were noted to be normal by the physician and that the Veteran reported a subjective history of no ear trouble and no hearing aid use.  Upon examination, the following audiometric test results were obtained:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
15
10
LEFT
0
0
0
0
0

In August 1984, the Veteran enlisted with the Army National Guard (Guard).  At the enlistment examination, his ears were noted to be normal, and he provided a subjective history of no ear trouble and no hearing aid use.  Upon examination, the following results were obtained:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
35
50
50
LEFT
20
10
20
30
30

The Veteran's hearing was tested by the National Guard again in April 1985.  Upon examination, the following results were obtained:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
20
10
25
LEFT
10
15
25
35
10

The Veteran filed a claim for service connection for bilateral hearing loss in December 2006.  A VA audiology examination was conducted in July 2007.  The VA examiner reviewed the claims file.  The Veteran reported hearing loss in both ears, worse in the right, since separation from active duty.  He stated he had trouble with hearing low voices and hearing in environments with background noise.  The Veteran also reported intermittent tinnitus that started approximately four years before.  Also during the VA examination, the Veteran reported pre-service noise exposure from farming and post-service noise exposure from driving a truck for three years, using hand tools while working as a heating and cooling service technician for 15 years, and farming intermittently.  The Veteran reported using hearing protection as a service technician and sometimes when farming.  The Veteran reported no history of chronic ear infections or ear surgery.  Upon examination, the following audiometric and speech recognition test results were obtained:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
35
45
70
70
65
96
LEFT
25
30
50
55
50
92

The Veteran was diagnosed with mild sloping to moderate sensorineural severe hearing loss in the right ear and normal sloping to moderate sensorineural hearing loss in the left ear.  Immitance testing was consistent with the type and degree of hearing loss.  The Veteran's ear canals and tympanic membranes appeared normal.  The VA examiner opined that the Veteran's hearing loss was not caused by military noise exposure because the Veteran's hearing was within normal limits at enlistment and separation and hearing loss was not measured until 1984.  The VA examiner opined that the Veteran's tinnitus was not caused by military service because the Veteran reported tinnitus symptoms for only the last four years.

In his December 2007 statement, the Veteran reported that during service he worked in boiler rooms without hearing protection with constant noise for a little more than three and a half years.  He reported that steam boilers, on which he mainly worked, were the loudest boilers.  The Veteran reported that after a day in the boiler room other sounds would often seem muffled.  The Veteran also reported exposure to jet noise from being 1000 feet away from the F-105 jets located at his base.  As to the results of his 1984 National Guard audiology examination, the Veteran explained that he had significant incentive to pass it, because he could not be a Guard member unless he did and he needed the pay that the Guard would provide him.  

The Veteran also reported in his December 2007 statement that he had experienced ringing in his ears since service.  He reported that tinnitus had become worse in the previous four years.  He reported that at the examination he believed it was assumed that his tinnitus was an ongoing issue since service.  The Veteran reported that he had never sought treatment for tinnitus because he had been told long ago that nothing could be done for it.  He also stated that he had not known in the years between his separation and his claim that tinnitus was a disability for which he could receive compensation.

Service Connection Analysis for Hearing Loss

The Veteran alleges his current hearing loss and tinnitus are a result of his Air Force service, where he worked in a boiler room and within 1000 feet of F-105 aircraft.  

After a review of all the evidence, the Board finds the Veteran was exposed to acoustic trauma while he worked as a heating systems specialist.  The record reflects that the Veteran's duties were carried out in boiler rooms with constant noise.  He has credibly reported that other sounds were muffled after a day in the boiler room.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report that on which he or she has personal knowledge).  The Board also finds that the Veteran experienced additional attenuated noise exposure from jet noise.

The Veteran has a current diagnosis of hearing loss disability sufficient for VA purposes under 38 C.F.R. § 3.385.  The Veteran's right ear hearing loss reflects four puretone thresholds greater than 40 decibels, and more than three of the thresholds are greater than 26.  The Veteran's left ear hearing loss reflects three puretone thresholds greater than 40 decibels, four of the thresholds are greater than 26, and his speech recognition score of 92 is less than 94 percent.

The Board also finds that the weight of the evidence demonstrates the current hearing loss disability is not related to the noise exposure in service.  The Veteran's hearing loss was not first manifested in service.  While the Veteran sustained acoustic trauma while in service, the audiology results from the January 1967 enlistment examination and the May 1971 examination show no significant shift in hearing, with hearing remaining in the normal range at service separation.  The enlistment and separation audiometric examination results show the Veteran's overall hearing remained at roughly the same level.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (recognizing that the threshold for normal hearing is from 0 to 20 dB, and only higher threshold levels indicate some degree of hearing loss).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's hearing loss was not continuous after service.  Audiology results obtained at service separation show no significant hearing loss.  When asked for a subjective medical history at service separation in May 1971, and at the National Guard enlistment examination in August 1984, the Veteran reported that he had never had ear trouble.  Although the Veteran reported no ear trouble in August 1984, he manifested hearing loss above 40 decibels in two thresholds in a single, isolated showing of hearing loss.  An April 1985 Guard examination shows that the hearing loss was resolved.  Neither National Guard examination explains the cause of the hearing loss, so it is unclear if the Veteran's August 1984 audiology results were due to a temporary problem, such as an obstruction from wax in his ear or a cold.  

The Veteran has stated that he passed the Guard examination, despite hearing loss, because he had incentive to join the Guard and earn a paycheck; however, the April 1985 audiology examination was based on objective measurements and nothing in the record indicates the results did not reflect his level of hearing.  Even if the Veteran's hearing loss was more significant in August 1984 and April 1985 than the record indicates, the hearing loss disability would still not be continuous, because it would have manifested 13 years after service separation.  The Veteran has not submitted evidence of treatment for hearing loss in the intervening 35 years between service separation and his claim for service connection for hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  The fact that the evidence does not reflect complaints of hearing loss over the years between separation and his claim weighs against the Veteran's allegation of longstanding hearing loss.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As to medical causation, the July 2007 VA examiner opined that military noise exposure in service did not cause the Veteran's current hearing loss.  The VA examiner reviewed the Veteran's claims file, obtained a history from the Veteran, and conducted objective audiology and speech recognition testing.  The VA examiner reviewed the enlistment and separation audiology results and stated the Veteran's hearing was well within normal limits at both enlistment and separation.  Service treatment records show no complaints of hearing loss or treatment for ear problems.  Significantly, the Veteran reported that he had no history of ear trouble at service separation.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have a greater probative value than inconsistent testimony provided by the claimant at a later date).  Based on a full review of the evidence, the VA examiner opined that the Veteran's service was not related to his current hearing loss, reasoning that the Veteran's hearing was normal at separation, and hearing loss did not manifest until 13 years after separation.  Although the Veteran has stated that he believes his current hearing loss and his service are related, he is a lay person and not competent to form an opinion on medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  Because the evidence reflects that the Veteran did not have an injury in service, symptoms were not continuous after service, and the Veteran's hearing loss was not caused by service, the preponderance of the evidence is against a finding for direct service connection for hearing loss.

Although hearing loss is a chronic disease, subject to a presumption of service connection, the Board finds that the presumptive service connection criteria are not met in the Veteran's case.  The Veteran's hearing loss was not manifested to a compensable degree within one year of separation.  The Veteran's hearing was measured as normal at separation, and there is no evidence of record that shows any hearing loss within one year of separation.  Because there is no evidence of hearing loss in the year after separation, it could not have been manifested to a compensable degree during that period.  The preponderance of the evidence is against a finding of presumptive service connection.   38 C.F.R. §§ 3.307, 3.309.

Service Connection Analysis for Tinnitus

The Veteran has also alleged that he has tinnitus as a result of his military service.  The Veteran has a current diagnosis of tinnitus.  As discussed above, the Veteran was exposed to acoustic trauma in service.

After a review of all the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's tinnitus is related to active service, as shown by continuous symptoms since service separation.  Although the record shows no complaints or diagnosis of tinnitus in service or at service separation, the Veteran has reported that he had tinnitus in service and intermittently since service, with worsening in the last four years.  The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to report continuous symptoms of tinnitus).  The Board also finds that the Veteran's report of tinnitus in service and since service is consistent and not contradicted by other evidence of record, so is credible.  

The Veteran has explained the lack of treatment records between separation and his claim by reporting that, although he had been experiencing tinnitus for a long time, and that he never sought treatment because he believed nothing could be done for it.  The Veteran also stated he had not known tinnitus could be considered a disability for which he could receive compensation.  

Although the VA examiner opined that the Veteran's current tinnitus was not caused or aggravated by service, that opinion was based on inaccurate facts.  The examiner believed the Veteran had been experiencing symptoms of tinnitus for four years, not more than 35.  The Veteran reported in his December 2007 statement that he was misunderstood by the examiner and his intent was to communicate that tinnitus had become a problem in the last four years but had had always been 

present.  As there is favorable evidence of chronic symptoms of tinnitus in service and continuous symptoms since service, even though there is unfavorable medical opinion evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


